 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF CALIFORNIA
 8
 9 Carolyn Boykin,                           Case No.: 2:20-cv-02289-WBS-JDP
10
                Plaintiff,
11                                           Order re: Stipulation for Dismissal of
12    v.                                     Action Pursuant to Fed. R. Civ. P.
                                             41(a)(1)(A)(ii)
13 Body Contour Centers, LLC dba
14 Sono Bello, and Does 1-10,
15 Inclusive,
16              Defendants.
17
18
19                                       ORDER
20            Pursuant to the stipulation of the Parties, the above-referenced action
21   is dismissed with prejudice in its entirety pursuant to Federal Rule of Civil
22   Procedure 41(a)(1)(A)(ii). Each side to bear its own attorneys’ fees and
23   costs.
24
25   IT IS SO ORDERED.
26   Dated: July 8, 2021
27
28
